DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 9 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. The claims appear to be a machine translation from a foreign patent and are replete with indefinite language.
For example:
 	Claim 1 is an apparatus claim (interface card) comprising modules (processing and slicing/dicing) which invoke structural components by being “connected” to physical devices (ports nodes). However, the apparatus claims also comprise software only modules (ethernet core logic, high speed core logic) which have physical connections, which is indefinite.  
Claim 1 recites the limitation "the PCI interface" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is a method (process) claim which is a claim that describes/ defines a series of acts or steps for performing a desired function or accomplishing an intended result. Claim 8 comprises no steps or acts, it simply states what the messages “are” and what they comprise.
Claim 8 recites the limitation "the XBAR" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the ethernet message slicing/dicing module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the sequence messages" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the PCIE host interface processing module" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the connected high performance computer system" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the PCIE interface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the high speed network card logic" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
NOTE: This list is not exhaustive and are just examples of the indefinite language and structural issues throughout the claims.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
June 29, 2022           Primary Examiner, Art Unit 2471